                                CASE 0:18-cr-00150-DWF-HB Document 192-1 Filed 03/18/20 Page 1 of 1

                                      Table 1: Timeline & Quantity of Proposed Other-Acts Evidence (OAE)

                  (Alleged) Actus Reus              (Alleged) Other Act Evidence #1                  OAE #2                                OAE #3
                                                               (OAE #1)
Date                 August 5, 2017                        November 7, 2017                     December 4, 2017                      December 16, 2017

Event       Bombing of Dar al-Farooq (MN)         Att. Bombing Women’s Health (IL)      Robbery of Walmart                   Robbery of Private Residence (IN)
                                                                                        (Watseka, IL)
Claimed     (1) Gunpowder pipe bomb + diesel-     (1) Thermite bomb                     (1) No weapon specified              (1) No weapon specified
Details     gasoline accelerant                   (2) Motive → abortion policy animus   (2) Motive → political affiliation   (2) Motive → immigration animus +
            (2) Motive → religious animus                                               animus + pecuniary gain              illicit-drug animus + pecuniary
Relevance   Proof of Charged Offenses             Identity + Motive + Plan              Identity + Motive + Plan             Identity + Motive + Plan
Source      Principally the testimony of          Testimony of McWhorter & Morris       Testimony of McWhorter & Morris      Testimony of McWhorter & Morris
            McWhorter & Morris                    Testimony of bomb expert
                                                  Photos & Documents

                       OAE #4                                   OAE #5                              OAE #6                                OAE #7
Date               December 17, 2017                        January 18, 2018                    February 18, 2018                 February 27, 2018 & prior

Event       Att. Robbery of Walmart               Att. Railway Extortion (IL)           Att. Frame-up of Neighbor (IL)       Movement & Possess. Firearms (IL)
            (Mount Vernon, IL)
Claimed     (1) No weapon specified               (1) Thermite bomb                     (1) Bomb-making paraphernalia        (1) Allegedly possessed during Actus
Details     (2) Motive → perceived political      (2) Motive → pecuniary gain           (2) Motive → divert suspicion        Reus and some OAs
            affiliation animus + pecuniary gain                                                                              (2) Some modified as “fully automatic”
Relevance   Identity + Motive + Plan              Identity + Motive + Plan              Context + Complete Story             Context + Complete Story
Source      Testimony of McWhorter & Morris       Testimony of McWhorter & Morris       Unknown, possibly police-witness     Unknown, possibly police-witness

                         OAE #8                                OAE #9
Date             Feb. 27 to Mar. 10, 2018                  February 13, 2019

Event       Flight to Countryside (IL)            Att. Escape from Custody (OK)
Claimed     Flight with cooperator-witnesses      Attempted escape during transport,
Details     after learning of FBI inquiry         while in official custody.
Relevance   Context + Complete Story              Context + Complete Story
Source      Unknown, possibly police-witness      Unknown, possibly police-witness
